Battle, J.
The case of Bateman v. Latham, 3 Jones’ Eq. 35, is a direct authority in favor of the claim of the plaintiffs. The fund received by the defendant’s testator, thongh retaining the character of real estate so far as its devolution and transfer are concerned, nevertheless, went into his bands in the form of money, and as such passed into the hands of the *273defendant as bis executor. The right of the plaintiffs to follow the fund, necessarily requires that they should be allowed to recover it from him or them, who at the time, may have it in possession, and in the present case, that is the executor,, and not the heirs-at-law of 'William S. Macay.
Per Curiam, Demurrer overruled.